Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). The certified copies of priority document(s) required by 37 CFR 1.55 have been received in this instant application.
The foreign application filed from JAPAN identifies as:
JAPAN	2019-033443, filed on 02/27/2019.
2)	The I.D.S filed 02/26/2020 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	Claims 1-16 are allowed.
The cite reference teaching in general a magnetic tape and/or linear-open tape includes a magnetic layer of hexagonal strontium ferrite powder with average particle size and a binding agent, the magnetic layer having timing-based servo pattern. However, none of them specific teaching a magnetic tape comprises a non-magnetic support, a magnetic layer including ferromagnetic powder selected from the group consisting of hexagonal strontium ferrite powder and ε-iron oxide powder, and has an average particle size of 5 nm ≥ 20 nm, and an average area Sdc of magnetic clusters of the magnetic recording medium in a DC demagnetization state, measured by a magnetic force microscope 4 nm2 ≥ 5.0 x 104 nm2. These features, as recited in the independent claim(s), are not found or suggested in the prior art of record.
4)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Form PTO-892 is attached herein.
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







								/TAN X DINH/
Primary Examiner, Art Unit 2688
April 8, 2021